Citation Nr: 0320052	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  00-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Bowen's disease 
(gynecologic cancer).  

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to an increased rating for vaginitis, 
currently assigned a 10 percent evaluation.  

6.  Entitlement to an increased rating for residuals of a 
right knee injury with traumatic arthritis, currently 
assigned a 10 percent evaluation.  




REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from November 1976 to June 
1983.  

Historically, by a May 1998 rating decision, service 
connection was denied for a back disability.  After appellant 
was provided timely notification of that rating decision the 
following month, she did not file a timely Notice of 
Disagreement therewith.  That May 1998 rating decision 
represents the last final decision with regards to the back 
disability service connection issue.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Columbia, South Carolina, Regional Office (RO), which, in 
part, denied direct-incurrence service connection for neck 
and right hip disabilities; denied reopening of a claim for 
entitlement to service connection for a back disability; and 
confirmed 10 percent evaluations each for vaginitis and 
residuals of a right knee injury with traumatic arthritis.  A 
January 2001 informal personal hearing was held before a 
decision review officer (DRO) at the RO.  Appellant 
subsequently appealed a July 2001 rating decision, which 
denied service connection for Bowen's disease (gynecologic 
cancer).  

In November 2002, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding the Bowen's disease service connection issue in 
controversy, pursuant to 38 U.S.C.A. § 7109 (West 2002) and 
38 C.F.R. § 20.901 (2002).  A VHA medical opinion was 
subsequently rendered, and the Board provided appellant's 
representative a copy thereof in March 2003.  Thereafter, her 
representative submitted an April 2003 written statement 
noting that appellant had "no further evidence or argument 
to present."  

Since the Board in the decision herein has reopened and 
allowed service connection for a back disability, as will be 
explained in detail below, that appellate issue has been 
reframed on the title page of this decision.  

The case is now ready for appellate review.


FINDINGS OF FACT

1.  It is at least as likely as not that appellant's Bowen's 
disease (gynecologic cancer) is related to service.  

2.  It is at least as likely as not that appellant's cervical 
spine disability is related to in-service trauma.

3.  It is at least as likely as not that appellant's right 
hip disability is related to in-service trauma.  

4.  By a May 1998 rating decision, service connection was 
denied for a back disability.  After appellant was provided 
timely notification of that rating decision the following 
month, she did not file a timely Notice of Disagreement 
therewith.  

5.  Additional evidence submitted subsequent to said 
unappealed May 1998 rating decision, when viewed in the 
context of all the evidence, indicates the likelihood that 
appellant's back disability is related to in-service trauma.

6.  Appellant's service-connected vaginitis is manifested by 
complaints of recurrent infection with vaginal discharge.  
Recent medical opinion states that the vaginitis has been 
controlled with medication.  

7.  The appellant's service-connected right knee disability 
is manifested primarily by normal extension, no less than 120 
degrees' flexion, and radiographic evidence of mild arthritic 
changes.  The clinical evidence does not show any right knee 
instability/ligamentous laxity, weakness, or effusion.  No 
more than slight impairment of that knee has been 
demonstrated.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, appellant's Bowen's 
disease (gynecologic cancer) was incurred during peacetime 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  With resolution of reasonable doubt, appellant's cervical 
spine disability was incurred during peacetime service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  With resolution of reasonable doubt, appellant's right 
hip disability was incurred during peacetime service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

4.  Evidence received subsequent to the May 1998 final rating 
decision, which denied entitlement to service connection for 
a back disability, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.310(a), 20.302(a) (2001-
2002).  

5.  With resolution of reasonable doubt, appellant's back 
disability was incurred during peacetime service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

6.  The criteria for an evaluation in excess of 10 percent 
for vaginitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.116, Diagnostic Code 7611 (2002). 

7.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee injury with traumatic arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 
4.71a, Codes 5010, 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Board's allowance herein of appellant's 
service connection claims at issue, no further evidentiary 
development is necessary with respect to those issues.  

As for the increased rating appellate issues, there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001) 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's increased rating claims were obviously not 
final on November 9, 2000, it appears that Section 3 of the 
Veterans Claims Assistance Act of 2000, dealing with notice 
and duty to assist requirements, may not be applicable here 
with respect to said appellate issues.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding said disability rating 
appellate issues with directions to provide further 
assistance to appellant.  A comprehensive medical history and 
detailed findings with respect to the service-connected 
vaginitis and right knee disability over the years are 
documented in the medical evidence.  VA gynecologic and 
orthopedic examinations and other post-service clinical 
records are associated with the claims folders.  The VA 
examinations are sufficiently detailed and comprehensive and, 
together with the other clinical evidence of record, 
adequately detail the nature and severity of the appellant's 
vaginitis and right knee disability.  Appellant has had the 
opportunity to present evidence including testimony at a 
January 2001 informal DRO personal hearing.  

It is apparent to the Board that appellant and her 
representative were knowledgeable regarding the necessity of 
competent evidence that would tend to show that the service-
connected vaginitis and right knee disability have increased 
in severity as to meet the applicable rating criteria for 
entitlement to higher evaluations.  Appellant was issued a 
Statement of the Case and Supplemental Statement of the Case, 
which included relevant clinical evidence, applicable rating 
criteria, laws and regulations, and a detailed explanation of 
the rationale for said adverse rating decision.  There is no 
indication that other relevant medical records exist that 
would indicate a greater degree of severity of said 
disabilities in issue than that shown on said VA examinations 
and treatment reports.  

It does not appear that there are any other relevant medical 
records that exist and should be obtained prior to deciding 
these increased rating appellate issues.  Additionally, the 
RO, in an April 2001 letter, specifically advised appellant 
and her representative of the Veterans Claims Assistance Act 
of 2000 and its applicability, including as to which party 
could or should obtain which evidence.  See also July 2001 
Supplemental Statement of the Case, which referred to said 
April 2001 letter.  The Board concludes it may proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, it is concluded 
that appellant and her representative had sufficient notice 
of the type of information needed to support said claims and 
the evidence necessary to complete the application.  
Therefore, the Board concludes that the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to said increased rating issues on 
appeal.  Accordingly, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In deciding the service connection appellate issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. §  3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[g]enerally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."


I.  Service Connection for Bowen's Disease

The service medical records indicate that appellant had 
gynecological treatment, including for vaginitis (for which 
service connection is in effect).  In April 1978 and May 
1979, gynecologic cytologic findings were negative.  In March 
1980, gynecologic cytologic findings revealed mild dysplasia.  
An April 1980 gynecologic pathology report was negative for 
malignant cells.  An August 1980 gynecologic cystology was 
negative.  In August 1981, gynecologic cytologic findings 
showed atypical epithelial cells, noted probably secondary to 
inflammation.  In March 1982, gynecologic cytologic findings 
were negative.  A June 1983 service separation examination 
report did not include any pertinent complaints, findings, or 
diagnoses.  

Post-service military clinical records reveal that in August 
1985, appellant had a history of a labial lesion diagnosed as 
bowenoid papulosis by pathology.  In September 1985, there 
were two areas of maculopapular lesions in the vaginolabial 
area.  The assessment was to rule out Bowen's disease with 
excisional biopsy.  Later that month, a gynecologic pathology 
report was negative for malignancy.  In October 1986, 
recurrence of symptoms of Bowen's disease of the vulva, 
status post wide local excision, was noted and serial 
examinations every three months with wider local excision if 
necessary were planned.  It was not expected that the lesion 
would progress to invasive disease.  In December 1987, 
cervical punch/multiple vulva biopsies and wide local 
excision of recurrent lesion on the vulva were performed; and 
gynecologic cytologic findings were negative.  Another wide 
local excision of vulvar lesions was performed in May 1988.  
In September 1988, a history of a June 1988 skinning 
vulvectomy with laser ablation was noted.  In October 1989, 
appellant underwent a hysterectomy, in part, for mural 
leiomyoma.  After a punch biopsy of the vaginal wall was 
performed in December 1990, microscopic pathological 
diagnoses were severe squamous cell dysplasia/carcinoma-in-
situ of the vaginal wall and condyloma with dysplasia of the 
vulva left labia majora.  In 1999, pathological diagnoses 
included in-situ squamous cell carcinoma of the mons pubis 
and severe squamous cell dysplasia/carcinoma-in-situ of the 
vaginal wall.  A July 2001 VA examination report included 
diagnoses of status post vulvectomy and status post total 
hysterectomy secondary to Bowen's disease.  There was no 
further elaboration.  

In view of the somewhat confusing clinical evidence then of 
record regarding the etiology of appellant's Bowen's disease, 
the Board in November 2002 requested a VHA medical opinion; 
and a VHA medical opinion by a gynecologist was subsequently 
rendered in response to questions from the Board.

In response to the Board's questions whether appellant's 
gynecological cancer/Bowen's disease (a) had its onset during 
military service, (b) was initially manifested within a one-
year post-service presumptive period, (c) was causally or 
etiologically related to the service-connected vaginitis, or 
(d) was post-service aggravated by the service-connected 
vaginitis and whether the Bowen's disease was the reason for 
the hysterectomy, the VHA medical opinion stated, in 
pertinent part:

After a complete review of the patient's 
records, I have come to the following 
conclusions.  The records show that the 
patient had condylomata noted on her left 
labia as early a[s] 7/18/77....  It is 
quite feasible that this was the 
precursor to her further problems with 
vulvar intraneoplasia (VIN) because 
condylomata are the result of infection 
of tissue with the human papilloma virus 
(HPV)....  The patient had a diagnosis of 
Bowen's disease already in October of 
1986.  Bowen's disease was simply a term 
used in the past that is synonymous to 
carcinoma in situ of the vulva or VIN III 
(the most severe form of vulvar 
intraneoplasia/dysplasia)....  In summary, 
it appears that it is at least as likely 
as not that the patient had the onset of 
her disease, that mainly consisting of 
vulvar intraneoplasia, with its most 
severe form being Bowen's disease, during 
her military tour....  Her hysterectomy was 
not related to her Bowen's disease....  
Additionally, vaginitis...would not be 
related to her Bowen's disease....

The Board assigns significant evidentiary weight to the VHA 
medical opinion by a gynecologist, since the gynecologist 
specified that she based her opinion on review of the claims 
file and provided a detailed rationale for the medical 
conclusions reached.  It should be added that no clinical 
evidence of record rebuts that VHA medical opinion's 
conclusion.

With resolution of all reasonable doubt in appellant's favor, 
it is the Board's opinion that the positive evidence, that 
includes the VHA medical opinion (which states, in effect, 
that appellant's Bowen's disease likely had an in-service 
onset), appears to outweigh any negative evidence.  Thus, 
with resolution of reasonable doubt, service connection for 
Bowen's disease is warranted.  


II.  Service Connection for a Cervical Spine Disability

The negative evidence includes the available service medical 
records, which did not reveal any complaints findings, or 
diagnoses pertaining to a cervical spine disability.  
However, the service medical records document a history of 
trauma to the right knee from a fall from a telephone pole 
apparently in 1976 and complaints of a strained left 
trapezius from obstacle training in August 1980.  
Parenthetically, service connection is in effect for a right 
knee disability.  Appellant's service records indicate that 
during peacetime service, her military occupational 
specialties were field medical assistant and field wireman.  
Significantly, no history of trauma as a result of that fall 
to any other part of her body was alleged during service.  A 
June 1983 service separation examination report and attendant 
medical questionnaire did not include any complaints, 
findings, or diagnoses pertaining to a cervical spine 
disability.  

Apparently, the earliest clinical evidence of record 
pertaining to a cervical spine disability was not until the 
late 1990's, more than a decade and a half after service.  
Post-service military medical records reveal that in early 
1999, appellant had cervical pain.  Significantly, in 
February 1999, x-rays revealed some C5 vertebral body height 
loss with spur.  A March 1999 MRI revealed anterior disc 
herniation at C4-C5.  

In a May 1999 private medical statement by a neurologist, 
appellant complained of left-sided neck pain and expressed a 
belief that she injured her neck "about twenty-one years ago 
when she fell while in the military.  She was climbing a 
telephone pole, landing on her back, and hitting the back of 
her head....  Since that fall, she has had some left-sided neck 
discomfort...and associated tingling sensation...."   
Significantly, x-rays of the cervical spine were interpreted 
as showing changes "which could be consistent with an old 
injury at C4-5 with some slight anterior compression of C5 
and some anterior bridging and fusion at C4-5...."  The 
impression was chronic neck pain without demonstrable 
neurologic deficit but with x-ray changes of anterior 
bridging at C4-5 "which could possibly have been related to 
old trauma."  

On May 2000 VA orthopedic examination, appellant provided a 
history of a 1977 fall from a telephone pole with pain and 
discomfort on the right side since that fall.  It was noted 
that she did not know the exact height, but "it sounds like 
it was at least a 20-foot fall onto her right side.  She has 
had pain and discomfort on the right side of her body since 
that fall...."  

In a November 2000 private medical statement by an 
orthopedist, it was noted that appellant had requested a 
second opinion concerning "various musculoskeletal symptoms.  
She recalls an injury in 1978 when she fell from a telephone 
pole...  She injured her right knee at the time.  She believes 
that her neck and lower back symptoms were initiated by this 
accident as well."  The orthopedist diagnosed degenerative 
changes of the cervical and lumbar spines and knees and 
opined that "[u]nfortunately I cannot say with certainty 
that these spinal complaints are tied to the injury although 
possible, although I cannot say that it is probable.  She 
would need to have medical records supporting her claim 
closer to the time of the fall."  

The positive clinical evidence includes the February 1999 
post-service x-rays of the cervical spine, which were 
interpreted as showing decreased cervical vertebral body 
height (apparently the cervical region was not 
radiographically examined prior to February 1999); and the 
private medical opinion stating that the radiographic 
findings including slight anterior compression of C5 could be 
consistent with an old injury.  Additionally, appellant has 
alleged many years after service that she sustained neck 
trauma from that in-service fall with neck symptoms since 
that fall.  In Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991), the Court stated "[a] layperson can certainly 
provide an eye-witness account of a veteran's visible 
symptoms."  However, as the Court further explained in that 
case, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis...."  
Here, appellant as a lay person is not competent to offer 
medical opinion as to the cause of the claimed disability, 
since this requires medical opinion.  However, she is 
competent to describe the fall and her symptoms thereafter, 
and such evidence might be particularly probative as to the 
etiological question in controversy.  

It is a reasonable inference that appellant's recorded in-
service history of a fall from a telephone pole apparently 
while she was a field wireman may have caused a vertebral 
body deformity, depending on the height of the fall and other 
factors.  Unfortunately, there are no actual service medical 
records contemporaneous to the claimed fall in question, 
although service medical records years later recorded a 
history of the claimed fall and document a right knee 
disability claimed as related to that fall.  However, in 
light of the documented in-service history of the claimed 
fall, post-service documentation of a cervical vertebral body 
deformity, and the private medical opinion suggesting a 
possible relationship between her cervical spine disability 
and an old injury, the Board has resolved all reasonable 
doubt in appellant's favor on this appellate issue.  As the 
Court stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA." 

Accordingly, with resolution of reasonable doubt in the 
appellant's favor, service connection is granted for a 
cervical spine disability.  38 U.S.C.A. §§ 1131, 5107; 38 
C.F.R. § 3.303.


III.  Service Connection for a Right Hip Disability

The negative evidence includes the available service medical 
records, which did not reveal any complaints findings, or 
diagnoses pertaining to a right hip disability.  Although the 
service medical records document a history of trauma to the 
right knee from appellant's fall from a telephone pole, no 
history of trauma as a result of that fall to any other part 
of her body was alleged during service.  A June 1983 service 
separation examination report and attendant medical 
questionnaire did not include any pertinent right hip 
complaints, findings, or diagnoses.  

Apparently, the earliest clinical evidence of record 
pertaining to a right hip disability was not until the early 
1990's, approximately a decade after service, when right hip 
pain and a history of trochanteric bursitis were reported.  
See 1993 post-service military medical records.  In August 
1993, it was noted that x-rays of the right hip were 
negative.  Right greater trochanteric bursitis was assessed.  

On April 1998 VA orthopedic examination, appellant's 
complaints included low back pain radiating to the right hip.  

On May 2000 VA orthopedic examination, appellant provided a 
history of a 1977 fall from a telephone pole with pain and 
discomfort on the right side since that fall.  On current 
examination, the right hip had painful restricted motion.  
Significantly, x-rays of the right hip were interpreted as 
showing no significant arthritic change, malalignment, or 
fracture injury.  A substantial positive piece of evidence is 
the fact that the examiner's impression was "right leg pain, 
specifically...right hip...related to a fall in 1977."  

VA outpatient treatment records reveal that in December 1999 
and February 2000, appellant provided a history of right hip 
pain "from injuries received while in military service" and 
"fell off telephone pole."  

In September 2000, a VA MRI of the hips was normal.  

For the Board to determine what probative weight should be 
assigned to the May 2000 VA examination's clinical impression 
rendered, the material facts appear somewhat confusing.  On 
the one hand, the VA examiner's clinical impression relating 
a right hip condition to an in-service fall could be 
construed as based on unsubstantiated history, since neither 
the actual service medical records nor the post-service 
clinical evidence for many years after service indicate that 
appellant had an in-service right hip injury or any right hip 
pain during or proximate to service.  Additionally, the post-
service radiographic findings do not identify any right hip 
pathology, particularly any objective evidence of arthritis, 
fracture, or deformity of that hip that might be consistent 
with in-service traumatic origin.  Even assuming that an 
unsubstantiated medical history of right hip pain after an 
in-service injury was recorded by a physician, the Board is 
cognizant of decisions by the Court holding that a medical 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458 
(1993).  

On the other hand, the appellant's service medical records 
document an in-service history of a fall from a telephone 
pole; post-service clinical findings include right hip pain, 
restricted motion, and an assessment of bursitis of that hip; 
and the May 2000 VA examination's clinical impression relates 
a right hip disability to an in-service fall.  The Board has 
considered appellant's contentions, including that presented 
at an informal DRO hearing.  Although lay statements are not 
competent evidence with respect to medical causation, she is 
competent to describe the fall and her symptoms thereafter.  
Espiritu, supra.  Additionally, the service medical records 
appear to support appellant's post-service contention that 
she sustained a right-sided injury from that fall, since she 
had a right knee disability claimed as related to that fall 
during service (and the RO granted service connection for 
residuals of a right knee injury with traumatic arthritis).  
Thus, the VA examiner's clinical impression appears somewhat 
strengthened by the fact that he related a right-sided hip 
disability to that in-service fall in question.  

For the aforestated reasons, and with resolution of all 
reasonable doubt in appellant's favor, it is the Board's 
opinion that since the negative and positive evidence is in 
relative equipoise, service connection for a right hip 
disability is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 
C.F.R. § 3.303.


IV.  Entitlement to Service Connection for a Back Disability

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disorder, 
"new" evidence means more than evidence which was not 
previously physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
unappealed May 1998 rating decision, which denied service 
connection for a back disability, is final, since appellant 
was notified and did not perfect an appeal as to that issue.  
Parenthetically, no appropriate collateral attack with 
respect to said rating decision has been made.  Thus, said 
final May 1998 rating decision may not be reopened, in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  

The evidence previously considered in the unappealed May 1998 
rating decision, which denied service connection for a back 
disability, included appellant's available service medical 
records.  The service medical records did not include any 
complaints findings, or diagnoses pertaining to a back 
disability.  However, the service medical records document a 
history of trauma to the right knee from a fall from a 
telephone pole.  No history of trauma as a result of that 
fall to any other part of her body was alleged during 
service.  Although appellant was seen in October 1979 for 
gynecologic reasons and complained of the lower back with 
"frequency", a urinalysis was performed but no pertinent 
back findings or diagnoses were noted.  A June 1983 service 
separation examination report did not include any pertinent 
complaints, findings, or diagnoses.  Although in an attendant 
medical questionnaire, she did check off a box indicating 
that she had or had had recurrent back pain, no back 
complaints, findings, or diagnoses were recorded therein in a 
physician's elaboration.  

Apparently, the earliest post-service clinical evidence of 
record pertaining to a back disability was not until the 
early 1990's, approximately a decade after service, when low 
back pain and an assessment of mechanical/musculoskeletal low 
back pain were reported.  See 1993 post-service military 
medical records.  It was noted that April 1993 x-rays had 
shown questionable L4-L5 narrowing.  In March 1998, x-rays 
and CT scan of the lumbar spine revealed degenerative changes 
and mild disc bulging.  

On April 1998 VA orthopedic examination, x-rays of the 
lumbosacral spine revealed vertebral spurring and joint space 
narrowing.  The radiographic impression noted "[n]o definite 
acute fracture or dislocation identified."  Mechanical low 
back pain and right sacroiliac pain were assessed.

Based on the evidence then of record, the May 1998 rating 
decision denied service connection for a back disability, 
essentially on the basis that the service medical records did 
not reveal treatment for a back condition nor was there any 
evidence indicating that the claimed condition was related to 
service.  

The evidence received subsequent to said May 1998 rating 
decision includes, in part, numerous non-VA and VA medical 
statements or records that are irrelevant, since they are 
dated many years after service and do not in any way relate 
any back disability to service.  A February 2000 post-service 
military CT scan of the lumbar spine revealed degenerative 
changes without herniation or evidence of fracture/decreased 
vertebral body height.  However, a May 2000 VA orthopedic 
examination report appears to constitute "new and material 
evidence."  On May 2000 VA orthopedic examination, appellant 
provided a history of a 1977 fall from a telephone pole with 
pain and discomfort on the right side since that fall.  X-
rays of the lumbar spine revealed mild spondylosis without 
subluxation/fracture injury.  Significantly, however, the 
examiner's impression was "right lower back pain related to 
a fall in 1977."  

In a November 2000 private medical statement, it was noted 
that appellant had requested another opinion concerning 
"various musculoskeletal symptoms.  She recalls an injury in 
1978 when she fell from a telephone pole...  She injured her 
right knee at the time.  She believes that her neck and lower 
back symptoms were initiated by this accident as well."  The 
orthopedist diagnosed degenerative changes of the cervical 
and lumbar spines and knees and opined that "[u]nfortunately 
I cannot say with certainty that these spinal complaints are 
tied to the injury although possible, although I cannot say 
that it is probable.  She would need to have medical records 
supporting her claim closer to the time of the fall."  

The Board has resolved all reasonable doubt in appellant's 
favor, including with respect to whether the May 2000 VA 
orthopedic examination may reasonably be interpreted as 
expressing a credible causal or etiological relationship 
between appellant's currently manifested back disability and 
an in-service injury.  See Smith, supra.  The Board must 
consider only independent medical evidence to support its 
findings rather than provide its own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board concludes that the additional evidence presents, 
when considered with evidence previously assembled, an 
evidentiary situation so significant that it must be 
considered in order to fairly decide the merits of the claim, 
since it appears to suggest a causal or etiological 
relationship between appellant's currently manifested back 
disability and an in-service injury.  On the one hand, the VA 
examiner's clinical impression relating a right-sided low 
back condition to an in-service fall could be construed as 
based on unsubstantiated history, since neither the actual 
service medical records nor the post-service clinical 
evidence for many years after service indicate that appellant 
had an in-service back injury or any associated back 
pain/disability during or proximate to service.  Even 
assuming that an unsubstantiated medical history of right-
sided low back pain since an in-service injury was recorded 
by a physician, a medical opinion based on an inaccurate 
factual premise has no probative value.  See Reonal, supra.  

On the other hand, the appellant's service medical records 
document an in-service history of a fall from a telephone 
pole; post-service clinical findings include back pain and 
degenerative changes of the lumbar spine; and the May 2000 VA 
examination's clinical impression relates a low back 
disability to an in-service fall.  The Board has considered 
appellant's contentions, including that presented at an 
informal DRO hearing.  Although lay statements are not 
competent evidence with respect to medical causation, she is 
competent to describe the fall and her symptoms thereafter.  
Espiritu, supra.  Additionally, the service medical records 
appear to support appellant's post-service contention that 
she sustained a right-sided injury from that fall, since she 
had a right knee disability claimed as related to that fall 
during service (and the RO granted service connection for 
residuals of a right knee injury with traumatic arthritis).  
Thus, the VA examiner's clinical impression appears somewhat 
strengthened by the fact that he related a right-sided low 
back disability to that in-service fall in question.  

Therefore, the Board concludes that the additional positive 
evidence, particularly said May 2000 VA orthopedic 
examination report, is new and material and is at least in 
equipoise with the negative as to whether appellant's current 
back disability is related to an in-service injury, for the 
foregoing reasons.  Accordingly, the claim is reopened and 
with resolution of reasonable doubt in the appellant's favor, 
service connection for a back disability is allowed on the 
merits.  38 U.S.C.A. §§ 1131, 5107, 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.303, 3.310(a), 20.302(a).  


V.  A Rating in Excess of 10 percent for Vaginitis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected disability 
on appeal in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities: "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disabilities."  38 
C.F.R. § 4.1.

The service-connected vaginitis is currently rated as 10 
percent disabling under Diagnostic Code 7611.  Under a 
General Rating Formula for Disease, Injury, or Adhesions of 
Female Reproductive Organs, disease or injury of the vagina 
is rated as follows:  Symptoms that require continuous 
treatment may be assigned a 10 percent evaluation.  A 30 
percent rating, the maximum rating assignable under that 
code, requires symptoms not controlled by continuous 
treatment.  38 C.F.R. Part 4, § 4.116, Diagnostic Code 7611.

The service medical records indicate that appellant's 
gynecological complaints included vaginitis.  

Post-service military medical records reveal that in 
September 1993, recurrent yeast infections were reported.  

On April 1998 VA examination, it was noted that the vaginal 
vault was of normal pink mucosa with a thick, white 
discharge.  

Post-service military medical records reveal that in August 
1999, appellant complained of vaginal itching/discharge.  
Yeast vaginitis was assessed and treated.  

VA outpatient treatment records reveal that in December 1999, 
appellant complained of vaginal yeast infections "occurring 
almost monthly."  She had been using Moncrief, Monistat, or 
Diflucan.  Clinically, it was noted that the vaginal mucosa 
was pink and moist with small amount of white discharge 
without odor.  Possible vaginal Candidasis was assessed.  
However, a mycology smear revealed no fungus.  

On May 2000 VA gynecologic examination, appellant reported a 
history of chronic yeast infections with constant vaginal 
tenderness.  Clinically, it was noted that the vaginal mucosa 
was pink and moist without lesions.  There was a thick, white 
vaginal discharge and tenderness on palpation.  Diagnoses 
were chronic yeast infections; status post hysterectomy; and 
vaginal tenderness.  

On February 2001 VA gynecologic examination, appellant had a 
history of constant vaginal infection since the 1980's and 
had been treated with Diflucan on a "regular basis."  Her 
current complaints included a vaginal discharge and mild 
dyspareunia.  Clinically, no vaginal discharge was noted.  
Recurrent vaginal infections were diagnosed.  Significantly, 
the examiner stated that appellant "currently appears to be 
controlled with the Diflucan she is taking.  She takes about 
four of these per month."  

On July 2001 VA gynecologic examination, appellant reported 
that since surgery for Bowen's disease and a total 
hysterectomy, she had been having recurrent vaginal 
infections on an "almost monthly basis."  Significantly, 
the examiner stated that on clinical evaluation, there was no 
evidence of yeast infections.  

The evidence is overwhelmingly negative, and indicates that 
although appellant asserts that she has had vaginal 
infections on an "almost monthly basis", nevertheless the 
infections have responded to treatment.  In fact, on 2001 VA 
gynecologic examinations, vaginitis was not clinically shown 
and the examiner specifically opined that the infections were 
controlled with medication.  The Board has considered 
appellant's contentions, including that presented at an 
informal DRO hearing.  However, although her yeast infections 
may recur, nevertheless the VA medical opinion describes such 
infections as controlled with medication.  It should be added 
that no clinical evidence of record rebuts that medical 
opinion's conclusion.  Thus, since appellant's service-
connected vaginitis has been clinically reported to be 
controlled by medication and therefore the criteria for the 
next higher evaluation under Code 7611 have not been met or 
more nearly approximated, an increased rating for vaginitis 
is not warranted.  The clinical evidence does not reflect 
that the service-connected vaginitis presents such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to warrant consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Since 
the preponderance of the evidence is against allowance of 
this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


VI.  A Rating in Excess of 10 percent for Residuals of a 
Right Knee Injury

Appellant's service medical records reveal treatment for 
right knee pain and associated limitations.  

On April 1998 VA orthopedic examination, appellant's 
complaints included knee pain, particularly after prolonged 
sitting/standing.  She reportedly was a training coordinator 
for victims' rights in the Governor's Office.  Clinically, 
the right knee had tenderness and crepitus.  The knee had 0 
degrees' extension and 135 degrees' flexion.  Normal ranges 
of motion of the knee are 0 degrees' extension and 140 
degrees' flexion.  38 C.F.R. § 4.71 (2002), Plate II.  The 
knee was stable.  X-rays of the right knee showed minimal 
degenerative changes.  Mild patellofemoral degenerative joint 
disease with patellofemoral crepitance and minimal tenderness 
was diagnosed.  

In a May 1998 rating decision, the RO assigned an original 
evaluation of 10 percent for a right knee injury with 
traumatic arthritis, coded as 5010.  

On May 2000 VA orthopedic examination, appellant's complaints 
included right knee pain. She reportedly was able to ambulate 
one half of a block before resting and a history of the right 
leg giving way in the past was noted.  She reportedly had to 
miss two days of work recently due to a flare-up of right leg 
pain.  It was also reported that she was employed in the 
economic division at the Governor's Office.  Clinically, the 
right knee had joint line tenderness, worse on flexion.  
There was no atrophy.  The knee had 0 degrees' extension and 
120 degrees' flexion, with "significant" pain on forced 
hyperflexion.  There was knee pain on patellar compression.  
The knee had no effusion or instability.  X-rays of the right 
knee showed mild medial joint space narrowing.  

VA outpatient treatment records reveal that in May 2000, the 
knee had no ligamentous instability.  

On February 2001 VA orthopedic examination, appellant's 
complaints included constant right knee pain, mainly with 
driving.  The right knee had occasional clicking and popping.  
It was reported that the knee would give way when she had 
"significant pain."  Knee extension and flexion were 
clinically described as full with no effusion or 
patellofemoral crepitance.  There was medial joint line 
tenderness and a meniscal compression test was positive.  
Significantly, the knee was stable on anterior/posterior 
varus and valgus stress with no posterolateral corner 
problems.  X-rays of the right knee were unremarkable.  

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected right knee 
disability issue on appeal.  Arthritis, due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. Part 4, Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. Part 4, Code 5003.

Limitation of flexion of either leg to 45 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. Part 4, Code 5260.  Limitation of extension of 
either leg to 10 degrees will be assigned a 10 percent 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees. 38 C.F.R. Part 4, Code 5261.

Since the recent VA orthopedic examinations revealed normal 
extension of the right knee, the criteria for an evaluation 
in excess of 10 percent have not been met under Diagnostic 
Code 5261.  An evaluation in excess of 10 percent would not 
be warranted under Diagnostic Code 5260, since the recent 
clinical evidence reveals no less than 120 degrees' flexion 
of the right knee.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  The Board has considered 
appellant's contentions, including that presented at an 
informal DRO hearing.  However, even assuming that she 
experiences painful right knee motion as alleged, Diagnostic 
Code 5010 specifically encompasses painful motion, since a 
compensable rating thereunder for limitation of motion 
requires that "[l]imitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion (emphasis added)."  
Thus, any painful right knee motion has been compensated for 
under the 10 percent rating assigned by the RO for arthritis 
of that knee.  To assign an additional separate rating for 
painful right knee motion under 38 C.F.R. §§ 4.10, 4.40, 
and/or 4.45, would constitute pyramiding, since it would 
compensate for the same right knee pain as associated with 
the arthritis of that knee.  See 38 C.F.R. § 4.14; and 
Esteban.

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  Since the recent 
VA orthopedic examinations revealed no ligamentous laxity or 
instability of the right knee joint, the criteria for an 
increased evaluation in excess of 10 percent would not be 
warranted under Diagnostic Code 5257.  The rating is for 
painful motion which is the sole manifestation currently 
shown.

Although a VA General Council opinion held that a claimant 
with arthritis and instability of a knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257 based on additional disability, this VA General Council 
opinion is not applicable here because the clinical evidence 
clearly reveals that appellant does not have any instability 
of the right knee.  See VA O.G.C. Prec. Op. No. 23-97 (July 
1, 1997).  See also VA O.G.C. Prec. Op. No. 9-98 (August 14, 
1998).  A separate evaluation would not be warranted under 
Diagnostic Code 5257 based on instability, since right knee 
instability was not clinically shown on said examinations or 
in other clinical records.

The Board has considered the applicability of rating the 
right knee disability under other appropriate diagnostic 
codes, such as Diagnostic Code 5256.  However, since 
ankylosis of the right knee has not been clinically shown or 
even approximated, a higher rating would not be in order 
under Diagnostic Code 5256.

The clinical evidence does not reflect that the service-
connected right knee disability presents such an exceptional 
or unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to warrant consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
particular, the right knee disability does not preclude 
ambulation or appellant's employment, nor does it require 
frequent hospitalizations.  Since the preponderance of the 
evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.  


ORDER

Service connection for Bowen's disease (gynecologic cancer), 
a cervical spine disability, and a right hip disability is 
granted.  Since additional evidence submitted subsequent to 
an unappealed May 1998 rating decision, when viewed in the 
context of all the evidence, indicates the likelihood that 
the appellant has a back disability related to an in-service 
injury, the claim is reopened and allowed on the merits.  To 
this extent, the appeal is allowed.  

Increased ratings for vaginitis and residuals of a right knee 
injury with traumatic arthritis are denied.  To this extent, 
the appeal is disallowed.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

